Title: To James Madison from Joseph Delaplaine, 23 May 1816
From: Delaplaine, Joseph
To: Madison, James



Sir,
Philaa. May 23d. 1816

I Several weeks ago sent Mr. Wood a portrait painter of our City, to Washington, & after writing to you on the Subject, requested Mr. Wood to wait on you to paint your portrait.  I have not been able, altho I repeatedly wrote to Mr. Wood, to learn whether he painted your portrait or not, & I beg you will do me the honour of informing me by a single line whether you sat or not.
I am about to send another painter, Mr. Otis of this City an excellent Artist, to Mr. Jefferson, who has kindly consented to sit for his portrait, & Mr. Otis will stop at Washington, purposely to paint your portrait as well as Mr. Munroe’s; & I beg you will previously have the goodness to do me the favour to mention whether you will be in Washington about the first of June, & whether I may be honored with your portrait at that time.  With the highest respect I am your obedt. & very huml. St

Joseph Delaplaine

